       CASE 4:80-cv-00469-PAM-KMM Doc. 50 Filed 06/02/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                   )   Court File No. 4:80-cv-469 (PAM/FEB)
                                            )
               Plaintiff,                   )
                                            )
and                                         )
                                            )
State of Minnesota, by its Attorney General )     DECLARATION IN SUPPORT OF
Hubert H. Humphrey, III, its Department of )     DAIKIN APPLIED AMERICAS, INC.
Health, and its Pollution Control Agency, )      AND SUPER RADIATOR COILS LP’S
                                            )   JOINT MOTION TO INTERVENE FOR
              Plaintiff- Intervenor,        )       THE LIMITED PURPOSE OF
                                            )              OPPOSING
       v.                                   )   ENTRY OF THE AMENDED CONSENT
                                            )               DECREE
Reilly Tar & Chemical Corporation; Housing)
and Redevelopment Authority of St. Louis )
Park; Oak Park Village Associates; Rustic )
Oaks Condominium Inc.; and Phillip’s        )
Investment Co.,                             )
                                            )
               Defendants,                  )
                                            )
and                                         )
                                            )
City of St. Louis Park,                     )
                                            )
       v.                                   )
                                            )
Reilly Tar & Chemical Corporation,          )
                                            )
                Defendant,                  )
                                            )
and                                         )
                                            )
City of Hopkins,                            )
                                            )
                Plaintiff-Intervenor,       )
                                            )
       v.                                   )
        CASE 4:80-cv-00469-PAM-KMM Doc. 50 Filed 06/02/20 Page 2 of 7




                                              )
Reilly Tar & Chemical Corporation,            )
                                              )
                Defendant,                    )
                                              )
and                                           )
                                              )
Daikin Applied Americas, Inc. and             )
Super Radiator Coils LP,                      )
                                              )
       Prospective-Limited Intervenors.

              __________________________________________________

The undersigned declares, under penalty of perjury, that the following is true and correct:

 1.    I am a Remediation and Real Estate Group Manager and Principal with Wenck

Associates, Inc. (“Wenck”), based out of Maple Plain, Minnesota. I have over 22 years of

environmental consulting experience, specializing in site investigation, remediation,

Brownfields redevelopment, and environmental compliance.

 2.    In 2013, the Environmental Law Group, Ltd. (“ELG”) retained Wenck to assist ELG

in its provision of confidential legal advice to Super Radiator Coils Limited Partnership

(SRCLP). Specifically, ELG retained Wenck to provide consulting and engineering advice

to ELG and SRCLP on the latter’s remediation, in cooperation with Daikin Applied

Americas Inc. (“Daikin”), of 6714 Walker Street, St. Louis Park, Minnesota (“the 6714

Walker Site” or “the Site”). I have extensive knowledge of the investigative and remedial

work undertaken and planned for the 6714 Walker Site as a result of my involvement for

over six years at the Site, working alongside consultants from GHD, which was retained

by Daikin.




                                            -2-
        CASE 4:80-cv-00469-PAM-KMM Doc. 50 Filed 06/02/20 Page 3 of 7




 3.    The 6714 Walker Site is located in an historically heavily industrialized

neighborhood. In 2006, the Minnesota Pollution Control Agency’s consultant identified

82 locations near the Site as potential chlorinated volatile organic carbon (CVOC) sources,

with several machine shops, dry cleaning and other manufacturing facilities located in close

proximity to the Site. The Site is currently surrounded by mixed commercial, industrial,

and residential buildings.

 4.    The Site itself consists of 0.6 acres of land with a single building, to which additions

were made in the 1950s and 1960s, that housed metal fabrication operations from

approximately 1949 – 1998. The metal fabrication operations at the Site used

perchloroethylene (PCE) as a solvent to clean parts for at least some period of time.

 5.    Since 2015, SRCLP and Daikin (hereafter, “the Remediating Parties”) have

undertaken extensive investigation and remediation efforts at the 6714 Walker Site.

Voluntary investigations of the Site have included a Site Investigation to examine the

glacial drift groundwater quality conditions surrounding the Site, a Source Area

Investigation to identify and delineate the suspected source of soil vapor and groundwater

contamination underneath the building, and a soil and groundwater investigation of the

parking area on the Site’s north side. The Remediating Parties also have reviewed

significant on-site and area wide investigation data generated by consultants for the MPCA,

the United States Geological Survey (USGS), and private parties. The data generated by

the Remediating Parties (and others) were used to develop the Site’s conceptual site model.

 6.    These investigations revealed the existence of PCE in the soils and shallow

groundwater at the Site. The investigations also revealed that groundwater quality beneath



                                             -3-
        CASE 4:80-cv-00469-PAM-KMM Doc. 50 Filed 06/02/20 Page 4 of 7




the 6714 Walker Site is affected materially by contaminants from upgradient CVOC

source(s) not associated with historical operations at the 6714 Walker Site, as discussed in

more detail below. In addition, significant CVOC contamination still exists up-gradient

from the Site, relative to groundwater flow direction. Much of the evidence of the up-

gradient contamination come from monitoring and remediation well sample data associated

with the Reilly Tar Superfund Site in St. Louis Park (“the Reilly Tar Site”), while other

evidence comes from the MPCA’s investigations of sources other than Reilly Tar.

 7.    In response to the on-site findings, the Remediating Parties have undertaken a series

of remedial actions to remove PCE from the soils and shallow groundwater beneath and

near the 6714 Walker Site. The first remedial action taken by the Parties was to install and

operate a Soil Vapor Extraction (SVE) system to address PCE in the soils beneath the

building in an identified source area on the Site. The SVE has been very successful in

addressing soil contamination beneath and vapors within the building. Since SVE

operations began in May 2016, PCE sub-slab vapor concentrations have decreased up to

three orders of magnitude and removed PCE mass in the unsaturated soil. The SVE

continues to protect the occupants of the building as it removes PCE mass.

 8.    The Remediating Parties have also attempted to further address contamination in

the shallow groundwater beneath the 6714 Walker Site through a shallow groundwater

remediation plan. In February 2018, the Parties submitted to the Minnesota Pollution

Control Agency (MPCA) an Evaluation of Remediation Alternatives (ERA), which

included bench-scale treatment testing, to address Site-originated PCE in the shallow

groundwater. The ERA also proposed a pilot study to implement in situ chemical oxidation



                                            -4-
        CASE 4:80-cv-00469-PAM-KMM Doc. 50 Filed 06/02/20 Page 5 of 7




(ISCO) in suspected source areas identified in the Source Area investigation after the

Parties’ technical consultants, including myself, concluded ISCO offered the most effective

approach in this next phase of on-site remediation.

 9.    The Remediating Parties have since completed an additional investigation of the

Site, focusing on potential contamination beneath the parking lot on the Site’s north side.

The Parties completed this additional investigation and submitted an investigative report

and an updated shallow groundwater remediation plan to the MPCA in August 2019.

 10. The updated remediation plan proposes an on-site remedial solution to address and

reduce the mass of PCE contamination that exists in the Site’s shallow groundwater, this

time in the form of in-situ enhanced biodegradation (ISEB). To date, the MPCA has refused

to issue written approval to the Parties to allow them to move forward with ISEB (or any

other remedy) to address the shallow groundwater.

 11. My colleague, Dr. Melinda Hahn, is submitting an opinion in support of the Parties’

intervention motion that provides extensive detail about the failure of regulators, including

the MPCA, to properly assess, address and order containment of CVOC contamination

originating at the Reilly Tar Superfund Site in St. Louis Park (“the Reilly Tar Site”). The

Reilly Tar Site is located west of and upgradient to the 6714 Walker Site, in terms of

groundwater flow. The continued presence of and contributions from this unaddressed

upgradient source of contamination has posed a number of challenges to the successful

investigation and remediation of the Site.

 12. The most immediate consequence resulting from the EPA and the MPCA’s failure

to require the investigation, remediation, and containment of the CVOC contamination at



                                             -5-
        CASE 4:80-cv-00469-PAM-KMM Doc. 50 Filed 06/02/20 Page 6 of 7




the Reilly Tar Site is the MPCA’s refusal to allow the Parties to undertake the above-

described remediation of the Site’s shallow groundwater and soil because it continues to

insist the Remediating Parties investigate contamination unrelated to the 6714 Walker Site

below and at the Site. The MPCA’s refusal to acknowledge the incoming

contamination from up-gradient sources, including the CVOCs from the Reilly Tar Site,

complicates and increases the cost of the 6714 Walker Site cleanup by requiring that

contamination originating from other sources be addressed by the Remediating Parties.

 13. In my professional opinion and based on my experience with numerous

contaminated sites overseen by the EPA, MPCA or both, the two agencies are requiring

more investigation and remediation of the 6714 Walker Site than reasonably or ordinarily

is expected of any site being investigated and remediated by a private party under

government auspices. This difference is demonstrated on the more than 200 multi-media

samples collected on the 0.6-acre 6714 Walker Site compared to a nearly total absence of

source area investigation at the 80-acre Reilly Tar Site since CVOCs were discovered there.

 14. Neither the EPA nor the MPCA, despite several decades of overseeing the Reilly

Tar Site, have ever required the responsible parties to fully characterize contamination

emanating at or from the Reilly Tar Site. The Reilly Tar Site cannot be properly remediated

until it is fully characterized, and it cannot be fully characterized unless and until numerous

additional tests are undertaken. Approval of the proposed Consent Decree amendment,

which includes the Amended Remedial Action Plan that fails to require the above necessary

steps, will continue and will likely exacerbate the contamination of the Platteville and




                                              -6-
CASE 4:80-cv-00469-PAM-KMM Doc. 50 Filed 06/02/20 Page 7 of 7
